FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PAULO E. GALLARDE,                       
               Plaintiff-Appellant,             No. 04-56353
               v.
                                                 D.C. No.
                                              CV-01-01011-LAB
IMMIGRATION AND NATURALIZATION
SERVICE,                                         OPINION
              Defendant-Appellee.
                                         
        Appeal from the United States District Court
          for the Southern District of California
         Larry A. Burns, District Judge, Presiding

                   Argued and Submitted
           October 26, 2006—Pasadena, California

                       Filed May 11, 2007

    Before: Myron H. Bright,* A. Wallace Tashima, and
              Carlos T. Bea, Circuit Judges.

                     Opinion by Judge Bea




   *The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                               5517
5520                   GALLARDE v. INS


                         COUNSEL

Howard Hom, Esq., and Gail A. Dulay, Esq., San Diego, Cali-
fornia, for plaintiff-appellant Paulo E. Gallarde.

Samuel W. Bettwy, Assistant United States Attorney, San
Diego, California, for the defendant-appellee the United
States Department of Homeland Security.


                         OPINION

BEA, Circuit Judge:

   For nearly ninety years it has been clearly established that
aliens who seek exemption from compulsory military service
—the draft—based on alienage will be forever barred from
becoming United States citizens. Here, we are asked to decide
whether this bar to citizenship applies to an alien who volun-
tarily enlisted in the United States Navy, sought discharge
short of completing his enlistment term on the basis of alien-
age, and was honorably discharged. We hold that the bar does
not apply.

                            Facts

   On February 27, 1991, while ground combat operations
during Operation Desert Storm were underway in Kuwait and
Iraq, Paulo E. Gallarde (“Gallarde”), a 32 year-old Philippine
national, immigrated to the United States as a lawful perma-
                            GALLARDE v. INS                5521
nent resident alien. Eight months later, Gallarde voluntarily
enlisted in the United States Navy, thereby incurring a four-
year active duty service obligation. After serving seven
months in the United States Navy Reserve, Gallarde entered
active duty on May 5, 1992.

   In March 1993, Gallarde injured his back while on duty. As
a result of that injury, Gallarde claims to have endured pain
on a daily basis and to have begun experiencing numbness in
his left leg. When Gallarde spoke with a corpsman about the
possibility of being medically discharged, he was advised that
such a request would be denied. Gallarde, however, was
advised that he could seek a discharge on the ground that he
was an alien.

   On March 17, 1995, Gallarde requested an early separation
from the United States Navy. Although Gallarde did not spec-
ify a basis for his request, Gallarde’s command treated his
request as a request for early separation on the basis of alien-
age. On March 19, 1995, Gallarde’s commanding officer
exercised the discretion given him by applicable regulations
and denied Gallarde’s request because the Navy was experi-
encing a shortage of sailors in Gallarde’s occupational spe-
cialty.

    On May 28, 1995, Gallarde again requested early separa-
tion, indicating that he was requesting “to be separated fromm
[sic] the United States Navy on the basis of being an alien
. . . .” On June 7, 1995, Gallarde was informed1 by his com-
mand “that any alien [who] applies for discharge from service
in the Armed Forces of the United States on the grounds that
the member is an alien, and is discharged from such service
on such grounds, shall be permanently ineligible to become a
citizen of the United States, except if member is exercising
treaty rights and served in the armed forces of the country in
which the member is a citizen . . . .” On October 27, 1995,
  1
   Incorrectly, as it turns out.
5522                   GALLARDE v. INS
approximately six months short of completing his voluntary
military service obligation, Gallarde was honorably dis-
charged from the United States Navy on the basis of alienage.

   In January 1997, Gallarde filed an Application for Natural-
ization, which the then Immigration and Naturalization Ser-
vice (“INS”) denied. The INS ruled he was barred from
becoming a citizen under Section 315 of the Immigration and
Nationality Act of 1952 (“§ 315”). See The Immigration and
Nationality Act, Pub. L. No. 414, § 315, 66 Stat. 162, 242
(1952) (codified at 8 U.S.C. § 1426).

   Gallarde then filed this action to review the denial of his
Application for Naturalization. Gallarde argued that § 315
does not bar him from becoming a citizen because he was not
“liable for service” within the meaning of § 315. Specifically,
Gallarde argued § 315 bars only aliens who request and
receive exemption, relief, or discharge from liability for the
draft, not those who request early release from voluntary mili-
tary service from becoming a citizen.

   The district court denied Gallarde’s petition, holding that
§ 315 barred him from becoming a citizen. The district court
reached this conclusion without first determining whether
“training or service in the Armed Forces,” as used in § 315,
and “military training or military service,” as used in 8 C.F.R.
§ 315.1, include voluntary military training or service. Rather,
relying on the definition of “liability” in the 2004 edition of
Black’s Law Dictionary, the district court determined that “li-
ability,” as used in 8 C.F.R. § 315.2(b)(1), includes contrac-
tual liability. Thus, the district court held that § 315 barred
Gallarde from becoming a United States citizen because Gal-
larde was separated on the basis of alienage from voluntary
military service for which he had contracted pursuant to an
enlistment contract.
                        GALLARDE v. INS                     5523
                     Standard of Review

   We review de novo a district court’s interpretation and con-
struction of a federal statute. See United States v. Hernandez-
Vermudez, 356 F.3d 1011, 1013 (9th Cir. 2004).

                          Discussion

  Gallarde raises the same argument on appeal that he raised
below, i.e., that § 315’s citizenship bar applies only to aliens
exempted or discharged from liability for the draft.

   [1] We are mindful that “[t]he deprivation of the privilege
of acquiring citizenship, which an alien in permanent resi-
dence normally enjoys, is a substantial penalty.” In re Rego,
289 F.2d 174, 176 (3rd Cir. 1966); see also United States v.
Lacher, 299 F.2d 919 (9th Cir. 1962) (expressly relying on In
re Rego). The loss of that opportunity, no less than the loss
of citizenship itself, “may result in ‘loss of both property and
life, or of all that makes life worth living.’ ” United States v.
Minker, 350 U.S. 179, 187 (1956) (quoting Ng Fung Ho v.
White, 259 U.S. 276, 284 (1922)). Thus, “[a] statute which
attaches such a penalty to certain conduct should be construed
strictly to avoid an imposition which goes beyond the mani-
fest intent of Congress.” In re Rego, 289 F.2d at 176 (citing
Minker, 350 U.S. 179).

  [2] Section 315 is such a statute:

    (a) Permanent ineligibility

    Notwithstanding the provisions of section 405(b) but
    subject to subsection (c) of this section, any alien
    who applies or has applied for exemption or dis-
    charge from training or service in the Armed Forces
    or in the National Security Training Corps of the
    United States on the ground that he is an alien, and
    is or was relieved or discharged from such training
5524                    GALLARDE v. INS
    or service on such ground, shall be permanently inel-
    igible to become a citizen of the United States.

    (b)   Conclusiveness of records

    The records of the Selective Service System or of the
    Department of Defense shall be conclusive as to
    whether an alien was relieved or discharged from
    such liability for training or service because he was
    an alien.

    (c)   Service in armed forces of foreign country

    An alien shall not be ineligible for citizenship under
    this section or otherwise because of an exemption
    from training or service in the Armed Forces of the
    United States pursuant to the exercise of rights under
    a treaty, if before the time of the exercise of such
    rights the alien served in the Armed Forces of a for-
    eign country of which the alien was a national.

8 U.S.C. § 1426 (emphasis added).

   The Immigration and Nationality Act of 1952 does not
define “training or service in the Armed Forces” or “such lia-
bility for training and service” and, therefore, does not, by its
explicit terms, either establish or foreclose the interpretation
advanced by Gallarde.

   The Immigration Act of 1990 vested “sole authority to nat-
uralize persons as citizens of the United States” in the United
States Attorney General; courts retained authority to adminis-
ter the oath of citizenship. Compare 8 U.S.C. § 1421(a)
(1970), with 8 U.S.C. § 1421(a) (1990). Thus, “the power to
naturalize plainly was shifted by the 1990 [Act] from the
courts to the [Immigration and Naturalization Service
(“INS”)].” Gorbach v. Reno, 219 F.3d 1087, 1089 (9th Cir.
2000). The INS, exercising its newly acquired authority, pro-
                            GALLARDE v. INS                           5525
mulgated 8 C.F.R. § 315.2. Therein, it adopted existing court
recognized exceptions to § 315’s bar to citizenship, including:

      (1) At the time that he or she requested an exemp-
      tion from military service, the applicant had no lia-
      bility for such service even in the absence of an
      exemption;

                             *       *      *

      (7) The applicant is applying for naturalization
      pursuant to section 329 of the Act.

8 C.F.R. § 315.2(b)(1),(7);2 see also 56 Fed. Reg. 50477
(“Part 315, Persons Ineligible To Citizenship: Exemption
  2
    When § 315 was enacted in 1952, exclusive jurisdiction to naturalize
persons as United States citizens was vested in various federal and state
courts. See Tutun v. United States, 270 U.S. 568, 575-76 (1926). Although
the text of the Immigration and Nationality Act of 1952 contains no excep-
tions to § 315’s citizenship bar, federal courts recognized several excep-
tions. See, e.g., Astrup v. INS, 402 U.S. 509 (1971) (excepting alien from
citizenship bar who was inducted into the Armed Forces notwithstanding
earlier alienage exemption); Bachmann v. United States, 327 F.2d 415,
416 (9th Cir. 1964) (discussing knowing and intelligent waiver prerequi-
site to § 315’s citizenship bar) (citing Moser v. United States, 341 U.S. 41
(1951) (requiring same as to § 315’s predecessor)); In re Wendt, 300
F.Supp. 725, 727 (N.D. Ill. 1969) (excepting alien from citizenship bar
who was not liable for the draft when application for exemption was
made); In re Madsen, 267 F.Supp. 888, 889 (C.D. Cal. 1967) (excepting
alien from citizenship bar who did not knowingly and intelligently waive
citizenship); Petition of Felleson, 169 F.Supp. 471, 473-74 (N. D. Ill.
1958) (excepting alien eligible for naturalization under Public Law 86,
83rd Cong. 1st Sess.—the predecessor to § 329 of the Immigration and
Nationality Act of 1952—on the basis of wartime military service notwith-
standing that alien was barred under § 315); In re Planas, 152 F.Supp. 456
(D. N.J. 1957) (excepting alien given inaccurate advice as to consequences
of exemption by his draft board). None of these cases, however, addresses
the question at bar, i.e., whether § 315’s citizenship bar extends to aliens
exempted or discharged from voluntary training or service in the Armed
Forces.
5526                        GALLARDE v. INS
From Military Service, is a new part derived entirely from
existing interpretations [of § 315].” (emphasis added)).3 “Ex-
emption from military service[, in the first exception,] means
either: (1) A permanent exemption from induction . . . ; or (2)
The release or discharge from military training or military
service . . . .” 8 C.F.R. § 315.1. Like the Immigration and
Nationality Act of 1952, 8 C.F.R., Part 315 does not define
“such service,” as used in 8 C.F.R. § 315.2(b)(1), or “military
training or military service,” as used in 8 C.F.R. § 315.1.
Accordingly, neither 8 C.F.R. § 315.1 nor § 315.2 resolves the
question we face, i.e., whether “training or service in the
Armed Forces,” as used in § 315(a), and “military training or
military service,” as used in 8 C.F.R. § 315.1, include volun-
tary training or service in the Armed Forces or, as Gallarde
contends, include only compulsory training or service in the
Armed Forces.

I.   Determining The Meaning Of “Training Or Service In
     The Armed Forces”

  “Because this case involves an administrative agency’s
construction of a statute that it administers, our analysis is
governed by Chevron U.S.A. Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837 (1984).” FDA v. Brown
& Williamson Tobacco Corp., 529 U.S. 120, 132 (2000). The
   3
     Given that women have never been liable for the draft, the INS’s use
of “he or she” and “his or her” in 8 C.F.R. § 315.2 arguably suggests the
INS interpreted § 315’s citizenship bar as applying to aliens discharged
from voluntary military service from becoming citizens. The existing
interpretations from which 8 C.F.R. § 315.2 was entirely derived, how-
ever, exclusively involve cases in which male aliens were exempted or
discharged from liability for the draft. In addition, that the INS intended
“he or she” and “his or her” to indicate § 315 applies to exemptions from
voluntary military service is arguably belied by the use of “treaty national”
and “he or she” in 8 C.F.R. § 315.2(b)(6)(I), because the referenced trea-
ties, see 8 C.F.R. § 315.4, address the exemption of treaty nationals from
liability for compulsory military service in the United States military, a
singularly male liability.
                       GALLARDE v. INS                     5527
Supreme Court has articulated Chevron analysis as requiring
a contextual analysis of the statute at issue:

    In determining whether Congress has specifically
    addressed the question at issue, a reviewing court
    should not confine itself to examining a particular
    statutory provision in isolation. The meaning—or
    ambiguity—of certain words or phrases may only
    become evident when placed in context. It is a fun-
    damental canon of statutory construction that the
    words of a statute must be read in their context and
    with a view to their place in the overall statutory
    scheme.

Id. at 132-33 (internal citations and quotation marks omitted);
see also Gorbach, 218 F.3d at 1093 (holding that a statute
“must be read in context with a view to its place in the statu-
tory scheme, not in isolation”).

   In addition to reading a statute with a view to its place in
the overall statutory scheme, a statute must also be read in
historical context. See Se. Cmty. Coll. v. Davis, 442 U.S. 397,
411 (1979) (“Although an agency’s interpretation of the stat-
ute under which it operates is entitled to some deference, ‘this
deference is constrained by our obligation to honor the clear
meaning of a statute, as revealed by its language, purpose, and
history.” (emphasis added) (quoting Teamsters v. Daniel, 439
U.S. 551, 566 n. 20 (1979))). Standing alone the phrase
“training or service in the Armed Forces” in § 315(a) is broad
enough to include voluntary training or service in the Armed
Forces. Our task, however, is not to determine the meaning of
the phrase “training or service in the Armed Forces” in isola-
tion. Rather, we must determine the meaning of “training and
service in the Armed Forces” in context because “[t]he
meaning—or ambiguity—of certain words or phrases may
only become evident when placed in context.” Brown & Wil-
liamson Tobacco, 529 U.S. at 132-33.
5528                        GALLARDE v. INS
   At the outset we note the phrase “training or service in the
Armed Forces,” in § 315(a) is not modified by “all,” “compul-
sory,” or “voluntary.” Thus, “training or service in the Armed
Forces” in § 315(a) can fairly be interpreted to include (1) all
training and service in the Armed Forces; (2) only compul-
sory training and service in the Armed Forces; or (3) only vol-
untary training and service in the Armed Forces. See, e.g.,
Robinson v. Shell Oil Co., 519 U.S. 337 (1997) (finding the
term “employee” in an anti-retaliation section of Title VII
could be read to include only former employees, only current
employees, or both); Minker, 350 U.S. at 186 (“In short,
[“witnesses”] is patently ambiguous: it can fairly be applied
to anyone who gives testimony in a proceeding, although the
proceeding immediately or potentially involves him as a
party, or it may be restricted to the person who gives testi-
mony in another’s case”).

   Ambiguity for Chevron purposes, however, “is a creature
not of definitional possibilities but of statutory context.” See
Brown v. Gardner, 513 U.S. 115, 118 (1994). Here, as we will
see, when § 315 is read in statutory and historical context,
“training or service in the Armed Forces” unambiguously
includes only compulsory training or service in the Armed
Forces. Thus, § 315’s citizenship bar does not apply to aliens,
like Gallarde, discharged on the basis of alienage from volun-
tary training and service in the Armed Forces.

II.    Statutory Context Of § 315

   [3] Congress, through §§ 315, 328, and 329 of the Immi-
gration and Naturalization Act of 1952, continued a set of
laws that provides immigration benefits and penalties tied to
military service and the avoidance thereof on the basis of
alienage. See infra, III.C (discussing historical structure).
Under § 329, a single day of honorable military service during
a designated period of hostilities qualifies an alien for acceler-
ated naturalization.4 See The Immigration and Nationality
  4
   Absent acceleration, a legal permanent resident must accrue five years
of continuous residence prior to his or her application for citizenship, the
                            GALLARDE v. INS                             5529
Act, Pub. L. No. 414, § 329, 66 Stat. 162, 250 (1952) (codi-
fied at 8 U.S.C. § 1440). However, under § 329 “no person
who is or has been separated from such service on account of
alienage . . . shall be regarded as having served honorably or
having been separated under honorable conditions for the pur-
poses of this section.” Id. (emphasis added). Thus, Congress
imposed a limited penalty short of a citizenship bar on aliens
separated from military service on the basis of alienage, i.e.,
ineligibility for accelerated naturalization under § 329.

   [4] An alien separated from military service on the basis of
alienage, however, may still qualify for accelerated natural-
ization under § 328. Thereunder, an alien qualifies for accel-
erated naturalization by serving honorably for a period or
periods aggregating one year. See Immigration and National-
ity Act § 328 (codified at 8 U.S.C. § 1439).5 Significantly,
aliens discharged on the basis of alienage are not excluded
from accelerated naturalization under § 328. Cf. Barnhart v.
Sigmon Coal Co., Inc., 534 U.S. 438, 452 (2002) (“[W]hen

last three months of which must be in the state or district in which the citi-
zenship application is filed. See 8 U.S.C. § 1427.
   5
     When enacted, during Gallarde’s Navy service, and when he was hon-
orably discharged, § 328 stated:
    A person who has served honorably at any time in the armed
    forces of the United States for a period or periods aggregating
    three years, and who, if separated from such service, was never
    separated except under honorable conditions may be naturalized
    without having resided continuously immediately preceding the
    date of filing of such person’s petition, in the United States for
    at least five years, and in the State in which the petition for natu-
    ralization is filed for at least six months, and without having been
    physically present in the United States for any specified period
    ....
66 Stat. at 249 (emphasis added) (codified at 8 U.S.C. § 1439). Section
328 was subsequently amended to reduce the required period of military
service to one year. See National Defense Authorization Act for Fiscal
Year 2004, Pub. L. No. 108-136, § 1701(a), 117 Stat. 1392, 1691 (2003).
5530                        GALLARDE v. INS
Congress includes particular language in one section of a stat-
ute but omits it in another section of the same Act, it is gener-
ally presumed that Congress acts intentionally and purposely
in the disparate inclusion or exclusion.” (internal quotation
marks omitted)). Thus, a period of otherwise honorable mili-
tary service not considered honorable for purposes of acceler-
ated naturalization under § 329, may be regarded as honorable
for the purposes of accelerated naturalization under § 328.6

   Here, were we to hold, as the Government proposes, that
“training or service in the Armed Forces,” as used in § 315,
includes voluntary military service, we would render § 329’s
limited penalty superfluous and the absence of such a penalty
in § 328 insignificant; if § 315(a)’s citizenship bar applies to
separation on the basis of alienage from voluntary military
service, it would be irrelevant whether that service qualified
an alien for § 329’s relaxed naturalization requirements. This
we cannot do because “[i]t is our duty to give effect, if possi-
ble, to every clause and word of a statute[,]” United States v.
Menasche, 348 U.S. 528, 538-39 (1955) (internal quotation
marks omitted), and “[i]t is a cardinal principle of statutory
construction that a statute ought, upon the whole, to be so
construed that, if it can be prevented, no clause, sentence, or
word shall be superfluous, void, or insignificant.” TRW Inc.
  6
   Gallarde’s three and a half years of honorable military service qualified
him for accelerated naturalization under § 328 in 1995. Aliens eligible for
naturalization under § 329 are expressly excepted from § 315’s citizenship
bar by 8 C.F.R. § 315.2(b)(7), which was derived from Petition of Felle-
son, 169 F.Supp. at 473-74 (excepting from citizenship bar an alien eligi-
ble for naturalization under § 329’s predecessor, Public Law 86, 83rd
Cong. 1st Sess., because that legislation did not expressly withhold accel-
erated naturalization from aliens barred by § 315). Because we hold that
§ 315’s citizenship bar does not apply to aliens, such as Gallarde, dis-
charged from voluntary military service on the basis of alienage, we do
not decide whether aliens eligible for accelerated naturalization under
§ 328 are likewise excepted from § 315’s citizenship bar.
                            GALLARDE v. INS                            5531
v. Andrews, 534 U.S. 19, 31 (2001) (internal quotation marks
and citations omitted).7

   [5] Congress’s use in § 329 of the phrase “enlistment or
induction” is also instructive because it demonstrates that
where Congress intended to impose a disability upon aliens
discharged from voluntary training or serving in the Armed
Forces on the basis of alienage it did so expressly by includ-
ing both “enlistment,” a term denoting voluntary military ser-
vice, see infra section III, and “induction,” a term denoting
involuntary military service, id. See 8 U.S.C. § 1440. Accord-
ingly, reading § 315 in statutory context, we conclude § 315’s
citizenship bar applies only to aliens exempted or discharged
from compulsory training or service in the Armed Forces.
  7
    In addition, were we to read § 315’s citizenship bar as applying to
aliens exempted or discharged on the basis of alienage from voluntary
training and service, we would reach at least one absurd result. Section
314 prevents circumvention of § 315 by denying citizenship to aliens who
leave the United States to avoid the draft rather than apply for an alienage
exemption that would trigger § 315’s citizenship bar. See Immigration and
Nationality Act § 314 (codified at 8 U.S.C. § 1425). Section 314 also bars
from citizenship aliens who desert the Armed Forces during time of war.
Id. Section 314, however, does not bar from citizenship aliens who desert
during time of peace. Id. Thus, were we to read § 315’s citizenship bar as
applying to aliens eligible for naturalization under § 328, an alien who
deserts the Armed Forces during peacetime (a crime punishable by up to
five years of confinement, see 10 U.S.C. § 885) would remain eligible to
become a United States citizen, but an alien who requests and is granted
a discretionary discharge, see section IV infra, would be barred from
becoming a citizen. Thus, under the interpretation proposed by the Gov-
ernment, had Gallarde merely “gone over the hill” rather than follow regu-
lations Gallarde would be eligible for citizenship. We read statutes in a
manner that avoids such an absurd result. See Griffin v. Oceanic Contrac-
tors, Inc., 458 U.S. 564, 575 (1982) (“It is true that interpretations of a
statute which would produce absurd results are to be avoided if alternative
interpretations consistent with the legislative purpose are available.”); see
also Amalgamated Transit Union Local 1309 v. Laidlaw Transit Serv.,
Inc., 435 F.3d 1140, 1145 (9th Cir. 2006) (interpreting “not less than 7
days” in 28 U.S.C. § 1453(c)(1) to mean “not more than 7 days” to avoid
an illogical result), rehearing en banc denied, 448 F.3d 1092 (9th Cir.
2006).
5532                        GALLARDE v. INS
III.   Historical Context Of § 315

   [6] Our conclusion that § 315, when read in statutory con-
text, does not apply to aliens discharged on the basis of alien-
age from voluntary training or service in the Armed Forces
finds reinforcement in the historical context in which § 315
was enacted. Specifically, our interpretation is reinforced by
the facts that (1) § 315’s citizenship bar historically applied
only to aliens exempted or discharged from the draft; (2)
when used in the context of liability, the contemporaneous
statutory meaning of “training or service in the Armed
Forces” was the draft; (3) Congress narrowed the scope of
§ 315’s predecessor to allow for the coexistence of a citizen-
ship bar and accelerated naturalization on the basis of honor-
able military service.

  A.    Section 315 Historically Resided In The Selective
        Service Act, It Applied Only To Aliens Exempted
        Or Discharged From Liability For The Draft

   We cannot ignore the fact that the citizenship bar now con-
tained in § 315 was historically part of the selective service
statutes and barred from citizenship only aliens exempted or
discharged from liability for the draft on the basis of alienage.
See Davis, 442 U.S. at 411; Gorbach, 219 F.3d at 1093.

   In 1917 Congress authorized the President, at his discre-
tion, to institute a military draft. See An Act to Authorize the
President to Increase Temporarily the Military Establishment
of the United States, Pub. L. No. 12, 40 Stat. 76 (1917)
(“1917 Draft Act”). In 1918 Congress amended the 1917
Draft Act to (1) impose liability for the draft on so-called
“treaty aliens;”8 (2) allow treaty aliens to avoid liability for
  8
    Gallarde is not a treaty alien. The United States never entered a treaty
with the Phillippines providing for the reciprocal exemption of aliens from
compulsory military service. See 8 C.F.R. § 315.4 (listing all such trea-
ties).
                              GALLARDE v. INS                             5533
the draft by withdrawing their intent to become citizens of the
United States; and (3) bar any alien avoiding the draft in this
manner from ever becoming a United States citizen. Likewise,
the Selective Service Act of 1940, the Selective Service Act
of 1948, and the Universal Military Training and Service Act
of 1951 permitted an alien to avoid liability for the draft if
“prior to his induction[9] . . . he has made application to be
relieved from such liability.” See Act to Amend the Selective
Training and Service Act of 1940, Pub. L. No. 360, § 3, 55
Stat. 845 (1941);10 Selective Service Act of 1948, Pub. L. No.
758, §§ 4,6,8, 62 Stat. 604, 606, 609, 614 (1948);11 The Uni-
  9
    See infra, section III.C (discussing the significance of this require-
ment). “Induction” refers only to entering military service or training as
a result of the draft.
   10
      In relevant part, the Selective Service Act of 1940, as amended, stated:
      Sec. 3. (a). Except as provided in this Act, every male citizen of
      the United States, and every other male person residing in the
      United States . . . shall be liable for training and service in the
      land and naval forces of the United States: Provided, That any
      citizen or subject of a neutral country shall be relieved from lia-
      bility for training and service under this Act if, prior to his induc-
      tion into the land or naval forces, he has made application to be
      relieved from such liability in the manner prescribed by and in
      accordance with rules and regulations prescribed by the Presi-
      dent, but any person who makes such application shall thereafter
      be debarred from becoming a citizen of the United States . . . .
Act to Amend the Selective Training and Service Act of 1940, Pub. L. No.
360, § 3, 55 Stat. 845 (1940) (emphases added).
  11
     In relevant part, the Selective Service Act of 1948 stated:
      Sec. 4. (a) Except as otherwise provided in this title, every male
      citizen of the United States, and every other male person residing
      in United States . . . shall be liable for training and service in the
      armed forces of the United States. Any citizen of a foreign coun-
      try, who is not deferrable or exempt from training and service
      under the provisions of this title (other than this subsection), shall
      be relieved from liability for training and service under this title
      if, prior to his induction into the armed forces, he has made appli-
      cation to be relieved from such liability . . . but any person who
      makes such application shall thereafter be barred from becoming
      a citizen of the United States.
Selective Service Act of 1948, Pub. L. No. 758, §§ 4, 62 Stat. 604, 606
(1948) (emphases added).
5534                          GALLARDE v. INS
versal Military Training and Service Act of 1951, Pub. L. No.
51, 65 Stat. 75-89 (1951). Like the 1917 Draft Act, exercise
of the right to exemption from liability for the draft under
these statutes barred the alien from ever becoming a citizen.

   “The Immigration and Nationality Act of 1952 brought
together in one statute the previously atomized subjects of
immigration, nationality, and naturalization.” Minker, 350
U.S. at 286. In the process, however, Congress separated the
historically combined right of an alien to avoid the draft from
the penalty for exercising that right; an alien’s right to exemp-
tion remained in § 454 of the Universal Military Training Act.
See Immigration and Nationality Act, Pub. L. No. 414,
§§ 101, 315, 403(b), 66 Stat. 163, 169, 242, 280 (1952); 62
Stat. 604, 606, 609, 614 (1948).

   Notwithstanding the fact that an alien’s right to avoid lia-
bility for the draft and the penalty for doing so are no longer
located in the same statute, we discern nothing in the text of
§ 315, the Immigration and Nationality Act of 1952, or § 453
of the Universal Military Training Act12 suggesting Congress
intended to expand the scope of § 315’s citizenship bar
beyond its historical scope.13
  12
      In 1971, Congress amended 50 U.S.C. app. § 453 by adding a provi-
sion exempting non-immigrant aliens from selective service registration
requirements and amended 50 U.S.C. app. § 454(a) by omitting any refer-
ence either to exemption of aliens or to ineligibility for citizenship if an
alien is exempted from registration. See Act of Sept. 28, 1971, Pub. L. No.
92-129, § 101(a)(2), 85 Stat. 348.
   13
      Although not essential to our decision, those interested in legislative
history as an aid to statutory interpretation will find that § 315’s limited
legislative history supports the conclusion that Congress did not intend the
Immigration and Naturalization Act of 1952 to expand the scope of the
Selective Service Act of 1948’s citizenship bar:
         When the Nationality Act was enacted in 1940, the nature and
       scope of our possible participation in World War II could not be
       accurately anticipated and provided for. As a result, the Congress
       has found it necessary to enact certain amendments liberalizing
                            GALLARDE v. INS                           5535
  B.    The Contemporaneous Meaning Of “Training Or
        Service In The Armed Forces”

   “A fundamental canon of statutory construction is that,
unless otherwise defined, words will be interpreted as taking
their ordinary, contemporary, common meaning.” Perrin v.
United States, 444 U.S. 37, 42 (1979) (stating that the usage

    naturalization privileges to those aliens who served in our armed
    forces during the war. Some of these privileges have now lapsed,
    and those aliens now serving in our armed forces do not enjoy the
    extremely liberal provisions which were enjoyed during the war
    period.
                               *     *     *
       The wartime provisions granting special privileges for wartime
    service have lapsed, but a new section, section 324A[, now
    § 329,] was added to the Nationality Act of June 1, 1948. This
    new section provides for naturalization of an alien who has
    served honorably in an active duty status during World War I or
    World War II. . . . It should be noted that wartime service must
    be in an active-duty capacity but that no particular or specified
    period of time is necessary.
                               *     *     *
       Another group of persons who are permanently barred from
    applying for citizenship is that group covered by the provisions
    of section 4(a) of the Selective Service Act of 1948. This section
    provides that an alien who, not being deferrable or exempt from
    training and service, applies for relief from such training and ser-
    vice prior to his induction is forever barred from applying for nat-
    uralization. The subcommittee feels that this provision is in line
    with the general concept of the Nationality Act and will recom-
    mend that these provisions be incorporated in the proposed bill
    so that all requirements for naturalization may be found in one
    Act.
S. Rep. No. 1515, 725 (Apr. 20, 1950) (emphasis added). Thus, § 315’s
legislative history indicates Congress intended simply to incorporate exist-
ing naturalization provisions related to military service into the Immigra-
tion and Nationality Act of 1952. Congress did not appear to have
intended to expand the scope of a longstanding citizenship bar.
5536                    GALLARDE v. INS
of the term at the time of its enactment is determinative). Our
review of the 1917 Draft Act, the Selective Service Act of
1940, the Selective Service Act of 1948, and the Universal
Military Training and Service Act of 1951 leads us to the con-
clusion that the contemporary meaning of “training or service
in the Armed Forces,” as used in § 315(a), included only com-
pulsory training or service in the Armed Forces pursuant to
the draft.

   As an initial matter, “liability” appears only in § 315(b), the
subsection of § 315 addressing means of proof. See 8 U.S.C.
§ 1426(b). “Liability” in § 315(b), however, is modified by
“such” and, therefore, refers to “training or service in the
Armed Forces” in § 315(a), the subsection of § 315 contain-
ing the citizenship bar at issue in this case. See 8 U.S.C.
§ 1426(a); see also Blacks Law Dictionary 1473 (8th ed.
2004) (defining “such” as “[t]hat or those; having just been
mentioned”). Accordingly, a “liability” requirement has prop-
erly been read into § 315(a). See 8 C.F.R. § 315.2(b)(1)
(excepting aliens not liable for military training or military
service from § 315’s citizenship bar); In re Wendt, 300
F.Supp. at 727 (excepting from § 315’s citizenship bar alien
who was not liable for the draft when he applied for a draft
exemption) (following McGrath v. Kristensen, 340 U.S. 162,
172 (1950) (“ ‘Such application’[, in Section 4(a) of the
Selective Service Act of 1948,] refers to an application to be
relieved from ‘such liability.’ As there was no ‘liability’ for
service, his act in applying for relief from a nonexistent duty
could not create the bar against naturalization.”)).

   The 1917 Draft Act distinguished between voluntary and
involuntary military service, using “liability to military ser-
vice,” “liable,” “exempt,” and “exemption” when referring to
involuntary military service pursuant to the draft and “enlist-
ment” or “voluntary enlistment” when referring to voluntary
military service. See 40 Stat. at 77-78.

  Likewise, the Selective Service Act of 1940 distinguished
between voluntary and involuntary military service, using the
                       GALLARDE v. INS                       5537
language “liable for training and service” and “liability to
serve” when referring to involuntary military service. See
Selective Service Act of 1940, Pub. L. No. 783, §§ 3, 5, 54
Stat. 885, 887 (1940).

   The Selective Service Act of 1948 and the Universal Mili-
tary Training and Service Act of 1951 also used similar lan-
guage, distinguishing between voluntary and involuntary
military service by using “inducted” and “liability for training
and service” when referring to the draft and “enlist” when
referring to voluntary service and barred only aliens who
avoided the draft on the basis of their alienage from becoming
United States citizen. See Selective Service Act of 1948, Pub.
L. No. 758, §§ 4,6,8, 62 Stat. 604, 606, 609, 614 (1948); see
also The Universal Military Training and Service Act of
1951, Pub. L. No. 51, 65 Stat. 75-89 (1951) (amending the
Selective Service Act of 1948).

  Finally, 10 U.S.C. § 1 used “liable” and “liable to perform
military duty” to describe men subject to the draft:

    National Forces; persons liable to perform mili-
    tary duty.

    All able-bodied male citizens of the United States,
    and persons of foreign birth who have declared their
    intention to become citizens of the United States
    under and in pursuance of the laws thereof, between
    the ages of eighteen and forty-five years, are
    declared to constitute the national forces, and, with
    such exceptions and under such conditions as may
    be prescribed by law, shall be liable to perform mili-
    tary duty in the service of the United States.

10 U.S.C. § 1 (1950) (italics added) (Apr. 22, 1898, ch. 187,
§ 1, 30 Stat. 361). “Such conditions,” thereunder, were pro-
scribed by the Universal Military Service and Training Act of
5538                         GALLARDE v. INS
1951, which defined liability for the draft. See 50 U.S.C. app.
§ 454 (a) (1951).

  Accordingly, when tied to the concept of liability, the con-
temporaneous statutory meaning of “training or service in the
Armed Forces” included only compulsory training and service
pursuant to the draft.

  C.     Congress’s Narrowing Of The 1917 Draft Act’s
         Citizenship Bar

   Under the 1917 Draft Act, aliens were not required to exer-
cise their right to exemption from the draft “prior to induc-
tion.” See 40 Stat. at 76. Accordingly, the 1917 Draft Act’s
citizenship bar applied to aliens exempted or discharged14
from liability for the draft at any time. Id.

  On September 16, 1940, Congress replaced the 1917 Draft
Act with the Selective Service Act of 1940. See 54 Stat. 885.
As initially enacted, the Selective Service Act of 1940 did not
grant aliens a right to exemption from liability for the draft or
contain a citizenship bar. Id.

   On October 14, 1940, Congress enacted the Nationality Act
of 1940, providing therein for accelerated naturalization on
the basis of a three-year period of honorable military service.
See The Nationality Act of 1940, Pub. L. No. 853, § 324, 64
Stat. 1137, 1149 (1940). Nothing in the Nationality Act of
1940 deprives an alien discharged under honorable conditions
on the basis of alienage from pursuing accelerated naturaliza-
tion thereunder.
  14
      The Draft Act of 1917 used “discharge” and “discharging” when
referring to relief from liability for the draft. Id. (“[T]he President is
hereby authorized to exclude or discharge from said selective service draft
. . . persons of the following classes: . . . discharging individuals or classes
of individuals from the selective draft[.]”) (emphasis added).
                           GALLARDE v. INS                          5539
   On December 20, 1941, Congress amended the Selective
Service Act of 1940 to permit an alien to avoid the draft by
applying for an exemption “prior to induction” and to impose
a citizenship bar upon any alien making such an application.
See 55 Stat. at 845. By limiting the Selective Service Act of
1940’s citizenship bar to aliens who apply for exemption
“prior to induction,” Congress preserved accelerated natural-
ization under the Nationality Act of 1940 for aliens who
entered the Armed Forces, later to be separated from military
service under honorable conditions on the basis of alienage.15

    Three months after the attack on Pearl Harbor, Congress
amended the Nationality Act of 1940 to provide for acceler-
ated naturalization on the basis of even one day of honorable
wartime military service. See War Powers Act of 1942, Pub.
L. No. 507, § 701, 56 Stat. 176, 182 (1942). Congress, how-
ever, expressly denied this form of accelerated naturalization
to any alien discharged on the basis of his alienage by stating
therein that: “The provisions of this title[, the War Powers Act
of 1942,] shall not apply to . . . any person who . . . is dis-
charged therefrom on account of alienage[.]” 56 Stat. at 183
(emphasis added). Significantly, because this disqualification
was limited to the loss of eligibility under “provisions of this
title,” an alien discharged on the basis of alienage could still
seek accelerated naturalization under the Nationality Act of
1940 on the basis of a three-year period of honorable military
service or, if a legal permanent resident, on the basis of five-
years of continuous residence. In short, Congress created a
two-tiered system rewarding honorable military service with
accelerated naturalization depending on the length of such
service, the peace or war time nature of such service, and
whether such service was terminated on the basis of alienage.
  15
    The Selective Service Act of 1948 and the Universal Military Training
and Service Act of 1951 likewise barred from citizenship only those aliens
who applied for an exemption “prior to induction.” See 62 Stat. 604; 65
Stat. 75.
5540                       GALLARDE v. INS
   [7] We discern nothing in the Immigration and Nationality
Act of 1952 suggesting Congress intended to disturb this sys-
tem. Indeed, we conclude that in enacting §§ 315, 328 and
329 of the Immigration and Nationality Act of 1952, Congress
intended to continue that system.

IV.    No Risk Of An Exodus of Aliens From The Armed
       Forces

   The Government contended at oral argument that adopting
the interpretation of § 315 advanced by Gallarde would have
grave consequences. Specifically, the Government contended
that interpreting § 315’s citizenship bar not to apply to aliens
exempted or discharged from voluntary military service
would permit aliens unilaterally to terminate their enlistment
contracts without consequence. Not so. Aliens do not possess
a right to a discharge, based on alienage, from voluntary mili-
tary service.16 Rather, certain aliens may apply for a discre-
tionary administrative discharge on the basis of alienage.

  [8] Congress granted the Secretary of Defense authority
over the administrative separation of enlisted service mem-
bers. See 10 U.S.C. § 1169. The Secretary of Defense dele-
gated this authority to the Secretaries of the individual
military services. See Department of Defense Directive
1332.14 (November 21, 2003). Presently, only the United
States Navy provides for separation on the basis of alienage.
Compare Naval Military Personnel Manual 1910 (April 1,
2004), with Army Regulation 635-200; Marine Corps Order
P1900.16F Ch 1; and Air Force Instruction 36-3208 (July 9,
2004).17 Although an alien serving in the United States Navy
  16
      As previously noted, § 315 merely imposes a bar for the exercise of
such a right, it does not confer that right.
   17
      These regulations include numerous grounds for administrative sepa-
ration from military service that are not dependent upon citizenship,
including hardship, pregnancy, and early release to pursue education. See,
e.g., MILPERSMAN 1900-100.
                                    GALLARDE v. INS                            5541
may apply for an administrative discharge on the basis of
alienage, he has no right to such a discharge. See Naval Mili-
tary Personnel Manual 1910-127.18 Indeed, the Navy denied
Gallarde’s first request for an early discharge under what is
now Naval Military Personnel Manual 1910-127 (3)(b)(3).
Accordingly, contrary to the Government’s fears, our holding
today does not give alien servicemen the unilateral right to
terminate voluntary enlistment contracts. Rather, an alien’s
request for an administrative discharge on the basis of alien-
age, like the request of a citizen applying for a hardship or
pregnancy discharge, may be denied.19

  18
    In relevant part, Naval Military Personnel Manual 1910-127 states:
       3.        Policy
            a.     A member who is an alien may be separated upon mem-
                   ber’s request.
            b.     The request will normally be denied when a member
                                        *     *
                   (3)    is serving in a rating, Navy enlisted code, occupa-
                          tional field, or military occupational specialty deter-
                          mined to have significant personnel shortages.
                                       *      *     *
            c.     Exceptions to the conditions described above may be made
                   . . . if the request demonstrates overriding and compelling
                   factors of a personal need justifying separation.
Naval Military Personnel Manual 1910-127 (April 1, 2004).
  19
    Judicial review of the denial of an administrative discharge is “the
narrowest review known to law.” Taylor v. Claytor, 601 F.2d 1102, 1103
(9th Cir. 1979) (quoting Sanger v. Seamans, 507 F.2d 814, 816 (9th Cir.
1974); see also Roby v. Dep’t of the Navy, 76 F.3d 1052, 1056 (9th Cir.
1996) (“The military’s considered professional judgment is not lightly to
be overruled by the judiciary. Our review, therefore, is as deferential as
our constitutional responsibilities permit.” (internal quotation marks, cita-
tions, and ellipsis omitted)).
5542                   GALLARDE v. INS
                         Conclusion

   For the foregoing reasons, we hold that, when read with a
view to its place in the statutory scheme and in its historical
context, § 315 applies only to aliens exempted or discharged
on the basis of alienage from compulsory training and service
in the Armed Forces. Under Chevron, such a determination
ends our inquiry; we “must give effect to the unambiguously
expressed intent of Congress.” Brown & Williamson Tobacco,
529 U.S. at 132. Accordingly, we REVERSE and REMAND
for further proceedings consistent with this opinion.